Seth D. Needs (U.S.B. No. 15338)
seth@utahadvocacygroup.org
UTAH ADVOCACY GROUP, PC
10808 S River Front Pkwy
Suite 3088
South Jordan, Utah 84095
Telephone: (801) 885-4075
Attorney for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH – CENTRAL DIVISION

LYNDA PIPKIN; JANICE LEGLER;                            STIPULATION OF DISMISSAL OF
ROBERT MCENTEE; and ELIZABETH                         PLAINTIFF JANICE LEGLER’S CLAIMS
CARLIN,                                                     AGAINST DEFENDANTS

                        Plaintiffs,
vs.                                                        Case No. 1:18-CV-00113-HCN-PMW

DARYL ACUMEN and GILES                                          Judge: Howard C. Nielson, Jr.
WITHERSPOON,
                                                              Magistrate Judge: Paul M. Warner
                        Defendants.


        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), it is hereby stipulated by and between Plaintiffs

Lynda Pipkin, Janice Legler, Robert McEntee, and Elizabeth Carlin (collectively “Plaintiffs”) and

Defendants Daryl Acumen and Giles Witherspoon (collectively “Defendants”), that Plaintiff Janice

Legler’s claims against Defendants in the above captioned case shall be dismissed with prejudice. All

parties also stipulate to the dismissal of the Sixth and Seventh Causes of Actions in the Amended

Complaint. Each party will bear their own legal fees and costs as to the claims dismissed in this

stipulation.

        DATED this 8th day of July 2019.
                                              UTAH ADVOCACY GROUP, PC

                                              /s/ Seth D. Needs
                                              Attorney for Plaintiffs



CLYDE SNOW & SESSIONS, P.C.

/s/Katherine E. Pepin
(Electronically signed with permission)
Walter A. Romney, Jr.
Katherine E. Pepin
Attorneys for Giles Witherspoon


CHRISTENSEN & JENSEN, P.C.

/s/Todd Weither
(Electronically signed with permission)
Todd Weiler
Attorney for Daryl Acumen




                                          2
                                CERTIFICATE OF SERVICE

      I hereby certify that on this 8th day of July, 2019, I caused a true and correct copy of the

foregoing STIPULATION OF DISMISSAL OF PLAINITFF JANICE LEGLER’S CLAIMS

AGAINST DEFENDANTS to be served via efiling on the following:



Walter A. Romney, Jr.
Katherine E. Pepin
CLYDE SNOW & SESSIONS, P.C.
201 South Main Street, 13th Floor
Salt Lake City, Utah 84111-2216
war@clydesonw.com
kep@clydesnow.com


Todd Weiler
CHRISTENSEN & JENSEN, P.C.
257 East 200 South, Suite 1100
Salt Lake City, Utah 84111
todd.weiler@chrisjen.com


                                                              /s/ Seth D. Needs
                                                              Attorney




                                                 3
